     Case 2:20-cv-00124-TLN-KJN Document 28 Filed 07/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND H. PIERSON, III,                              No. 2:20-cv-124-TLN-KJN PS
12                         Plaintiff,                      ORDER GRANTING EXTENSION OF TIME
                                                           TO FILE OBJECTIONS
13              v.
                                                           (ECF No. 27.)
14   SUTTER HEALTH, et al.,
15                         Defendants.
16

17              On June 29, 2020, the undersigned filed findings and recommendations on defendants’

18   motion to dismiss. (ECF No. 20.) On July 16, plaintiff requested an additional 26 days to file

19   objections. (ECF No. 27.) Plaintiff’s request is granted. Objections are due by August 12, 2020.

20              Further, on July 13, 2020, plaintiff filed a “motion to invalidate,” but did not notice it for a

21   hearing. (ECF No. 24.) The undersigned construes this filing as a portion of plaintiff’s

22   objections to the findings and recommendations. As such, this filing will be presented to the

23   district judge alongside plaintiff’s forthcoming other objections. Defendants’ response to this

24   filing may be presented in a reply to plaintiff’s objections, now due by August 26, 2020.

25   Dated: July 17, 2020

26
27
     pier.124
28
                                                           1
